DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-30 are pending. Claims 1-4, 7, 11, 16-20, 24 and 29-30 are currently amended. Applicant’s amendments to the claims will overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 0722/2021.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16, 29 and 30 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-10, 16-23 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub No. 2012/0036358) in view of Davidson et al. (US Pub No. 2020/0068166).
Regarding independent claim 1, Johnson teaches a method of securing media data captured by a media recording device (Johnson, page 1, paragraph 0009), comprising: determining, by a processor of the media recording device, whether media data should be secured (Johnson, Figures 9A-11; page 4, paragraphs 0044-0045; determine action [encryption] to be performed); encrypting, by the processor, media data captured by the media recording device using the obtained encryption key (Johnson, page 4, paragraph 0045, page 6, paragraph 0059 and page 8, paragraph 0070; perform encryption); and storing, by the processor, the encrypted media data (Johnson, page 3, paragraph 0036 & 0038-0039 and page 8, paragraphs 0074-0075; encrypted information in stored on computer).
	Johnson teaches an encryption key being input by a user (Johnson, Figure 10 and page 7, paragraphs 0068-0070) but does not explicitly teach obtaining, by the processor, an encryption key in response to determining that media data captured by the media recording device should be secured; and media data captured by the media recording device. 
	Davidson teaches media data captured by the media recording device (Davidson, page 6, paragraph 0061; media data is captured) and obtaining, by the processor, an encryption key at or about a time that the media data is captured and in response to determining that the Davidson, pages 6-7, paragraphs 0063-0064; encryption key obtained and used at time of image capture).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 
	Regarding claim 2, Johnson in view of Davidson teaches the method wherein determine whether media data captured by the media recording device should be secured comprises: prompting a user to indicate whether the media data captured by the media recording device should be secured in response to the media recording device activating a media recording application (Johnson, Figures 9A-11 and page 7, paragraphs 0068-0070; clickable option to encrypt); receiving a user input by the processor (Johnson, Figures 9A-11 and page 7, paragraphs 0068-0070; click option to encrypt); and determining, by the processor, whether media data captured by the media recording device should be secured based on the received user input (Johnson, Figures 9A-11; page 4, paragraphs 0044-004 and page 7, paragraphs 0068-0070; clickable option to encrypt; requested action).
	Regarding claim 3, Johnson in view of Davidson teaches the method wherein obtaining the encryption key at or about the time that the media data is captured and in response to determining that the media data captured by the media recording device should be secured comprises: prompting the user to enter an encryption key (Johnson, Figure 10 and page 7, paragraph 0069 and page 8, paragraphs 0071-0072); and obtaining the encryption key from a user input (Johnson, Figure 10 and page 7, paragraph 0069 and page 8, paragraphs 0071-0072).
	Regarding claim 4, Johnson in view of Davidson teaches the method wherein obtaining the encryption key at or about the time that the media data is captured and in response to determining that the media data captured by the media recording device should be secured comprises: authenticating the user (Johnson, page 4, paragraph 0050; authenticate user credential), however, Davidson teaches obtaining the encryption key from a secure memory of the media recording device in response to authenticating the user (Davidson, page 6, paragraphs 0063).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 
	Regarding claim 5, Johnson in view of Davidson teaches the method wherein authenticating the user comprises one or more of authenticating the user based on biometric information obtained by a sensor of the media recording device, or authenticating the user based on a password or personal identifier number (PIN) entered by the user (Johnson, page 4, paragraph 0050; user credential in password).
Regarding claim 6, Johnson in view of Davidson teaches the method further comprising: receiving the encryption key from a user input after the user has been authenticated by the media recording device (Johnson, page 4, paragraph 0050 and page 7, paragraphs 0068-0070); authenticate user credential; clickable encryption key); and storing the received encryption key in a secure memory of the media recording device (Johnson, page 4, paragraph 0050; store encryption key).
Regarding claim 7, Johnson in view of Davidson teaches the method wherein obtaining the encryption key at or about the time that the media data is captured and in response to determining that the media data captured by the media recording device should be secured comprises: authenticating the user (Johnson, page 4, paragraph 0050; authenticate user credential), however, Davidson teaches autogenerating the encryption key in a secure process of the media recording device in response to authenticating the user (Davidson, page 6, paragraphs 0063).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 
Regarding claim 8, Johnson in view of Davidson teaches the method further comprising: obtaining, by the processor, the encryption key in response to an input requesting access to or rendering of encrypted media data (Johnson, page 4, paragraph 0050; page 6, paragraph 0061 and page 7, paragraph 0069; user is authenticated and key is sent); using the obtained encryption key by the processor to decrypt the encrypted 45Attorney Docket No.: 193677 media data (Johnson, page 6, paragraph 0061 and page 7, paragraph 0069; key used for decryption); and providing access to Johnson, page 6, paragraph 0059; display document after decryption).
Regarding claim 9, Johnson in view of Davidson teaches the method wherein obtaining an encryption key in response to determining that media data captured by the media recording device should be secured comprises: prompting the user to enter an encryption key (Johnson, Figure 10 and page 7, paragraph 0069 and page 8, paragraphs 0071-0072); and obtaining the encryption key from a user input (Johnson, Figure 10 and page 7, paragraph 0069 and page 8, paragraphs 0071-0072).
Regarding claim 10, Johnson in view of Davidson teaches the method wherein obtaining an encryption key in response to determining that media data captured by the media recording device should be secured comprises: authenticating the user (Johnson, page 4, paragraph 0050; authenticate user credential), however, Davidson teaches obtaining the encryption key from a secure memory of the media recording device in response to authenticating the user (Davidson, page 6, paragraphs 0063).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 
Regarding independent claim 16, Johnson teaches a media recording device, comprising: a media recording device; a memory; and a processor coupled to the media recording device and the memory device, and configured with processor-executable Johnson, page 1, paragraph 0009 and page 3, paragraph 0036), comprising: determining whether media data should be secured (Johnson, Figures 9A-11; page 4, paragraphs 0044-0045; determine action [encryption] to be performed); encrypting media data captured by the media recording device using the obtained encryption key (Johnson, page 4, paragraph 0045, page 6, paragraph 0059 and page 8, paragraph 0070; perform encryption); and storing the encrypted media data (Johnson, page 3, paragraph 0036 & 0038-0039 and page 8, paragraphs 0074-0075; encrypted information in stored on computer).
	Johnson teaches an encryption key being input by a user (Johnson, Figure 10 and page 7, paragraphs 0068-0070) but does not explicitly teach obtaining an encryption key in response to determining that media data captured by the media recording device should be secured; and media data captured by the media recording device. 
	Davidson teaches media data captured by the media recording device (Davidson, page 6, paragraph 0061; media data is captured) and obtaining, by the processor, an encryption key at or about a time that the media data is captured and in response to determining that the media data captured by the media recording device should be secured (Davidson, pages 6-7, paragraphs 0063-0064; encryption key obtained and used at time of image capture).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 
claim 17, Johnson in view of Davidson teaches the media recording device wherein the processor is further configured with processor-executable instructions to perform operations such that determine whether media data captured by the media recording device should be secured comprises: prompting a user to indicate whether media data captured by the media recording device should be secured in response to the media recording device activating a media recording application (Johnson, Figures 9A-11 and page 7, paragraphs 0068-0070; clickable option to encrypt); receiving a user input by the processor (Johnson, Figures 9A-11 and page 7, paragraphs 0068-0070; click option to encrypt); and determining, by the processor, whether media data captured by the media recording device should be secured based on the received user input (Johnson, Figures 9A-11; page 4, paragraphs 0044-0045 and page 7, paragraphs 0068-0070; clickable option to encrypt; requested action).
	Regarding claim 18, Johnson in view of Davidson teaches the media recording device wherein the processor is further configured with processor-executable instructions to perform operations such that obtaining the encryption key at or about the time that the media data is captured and in response to determining that the media data captured by the media recording device should be secured comprises: prompting the user to enter an encryption key (Johnson, Figure 10 and page 7, paragraph 0069 and page 8, paragraphs 0071-0072); and obtaining the encryption key from a user input (Johnson, Figure 10 and page 7, paragraph 0069 and page 8, paragraphs 0071-0072).
Regarding claim 19, Johnson in view of Davidson teaches the media recording device wherein the processor is further configured with processor-executable instructions to perform operations such that obtaining the encryption key at or about the time that the media data is Johnson, page 4, paragraph 0050; authenticate user credential), however, Davidson teaches obtaining the encryption key from a secure memory of the media recording device in response to authenticating the user  (Davidson, page 6, paragraphs 0063).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 
Regarding claim 20, Johnson in view of Davidson teaches the media recording device wherein the processor is further configured with processor-executable instructions to perform operations such that obtaining the encryption key at or about the time that the media data is captured and in response to determining that the media data captured by the media recording device should be secured comprises: authenticating the user (Johnson, page 4, paragraph 0050; authenticate user credential), however, Davidson teaches autogenerating the encryption key in a secure process of the media recording device in response to authenticating the user  (Davidson, page 6, paragraphs 0063).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved Davidson, page 1, paragraphs 0005-0006). 
Regarding claim 21, Johnson in view of Davidson teaches the media recording device wherein the processor is further configured with processor-executable instructions to perform operations further comprising: obtaining, by the processor, the encryption key in response to an input requesting access to or rendering of encrypted media data (Johnson, page 4, paragraph 0050; page 6, paragraph 0061 and page 7, paragraph 0069; user is authenticated and key is sent); using the obtained encryption key by the processor to decrypt the encrypted 45Attorney Docket No.: 193677 media data (Johnson, page 6, paragraph 0061 and page 7, paragraph 0069; key used for decryption); and providing access to or rendering the decrypted media data (Johnson, page 6, paragraph 0059; display document after decryption).
Regarding claim 22, Johnson in view of Davidson teaches  the media recording device wherein the processor is further configured with processor-executable instructions to perform operations such that obtaining an encryption key in response to determining that media data captured by the media recording device should be secured comprises: prompting the user to enter an encryption key (Johnson, Figure 10 and page 7, paragraph 0069 and page 8, paragraphs 0071-0072); and obtaining the encryption key from a user input (Johnson, Figure 10 and page 7, paragraph 0069 and page 8, paragraphs 0071-0072).
Regarding claim 23, Johnson in view of Davidson teaches the media recording device wherein the processor is further configured with processor-executable instructions to perform operations such that obtaining an encryption key in response to determining that media data captured by the media recording device should be secured comprises: authenticating the user Johnson, page 4, paragraph 0050; authenticate user credential), however, Davidson teaches obtaining the encryption key from a secure memory of the media recording device in response to authenticating the user (Davidson, page 6, paragraphs 0063).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 
Regarding independent claim 29, Johnson teaches a non-transitory processor-readable medium having stored thereon processor- executable instructions configured to cause a processor of a media recording device to perform operations comprising: determining whether media data should be secured (Johnson, Figures 9A-11; page 4, paragraphs 0044-0045; determine action [encryption] to be performed); encrypting media data captured by the media recording device using the obtained encryption key (Johnson, page 4, paragraph 0045, page 6, paragraph 0059 and page 8, paragraph 0070; perform encryption); and storing the encrypted media data (Johnson, page 3, paragraph 0036 & 0038-0039 and page 8, paragraphs 0074-0075; encrypted information in stored on computer).
	Johnson teaches an encryption key being input by a user (Johnson, Figure 10 and page 7, paragraphs 0068-0070) but does not explicitly teach obtaining an encryption key in response to determining that media data captured by the media recording device should be secured; and media data captured by the media recording device. 
Davidson, page 6, paragraph 0061; media data is captured) and obtaining, by the processor, an encryption key at or about a time that the media data is captured and in response to determining that the media data captured by the media recording device should be secured (Davidson, pages 6-7, paragraphs 0063-0064; encryption key obtained and used at time of image capture).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 
Regarding independent claim 30, Johnson teaches a media recording device, comprising: means for determining whether media data should be secured (Johnson, Figures 9A-11; page 4, paragraphs 0044-0045; determine action [encryption] to be performed); means for encrypting media data captured by the media recording device using the obtained encryption key (Johnson, page 4, paragraph 0045, page 6, paragraph 0059 and page 8, paragraph 0070; perform encryption); and means for storing the encrypted media data (Johnson, page 3, paragraph 0036 & 0038-0039 and page 8, paragraphs 0074-0075; encrypted information in stored on computer).
	Johnson teaches an encryption key being input by a user (Johnson, Figure 10 and page 7, paragraphs 0068-0070) but does not explicitly teach means for obtaining an encryption key in response to determining that media data captured by the media recording device should be secured; and media data captured by the media recording device. 
Davidson, page 6, paragraph 0061; media data is captured) and obtaining, by the processor, an encryption key at or about a time that the media data is captured and in response to determining that the media data captured by the media recording device should be secured (Davidson, pages 6-7, paragraphs 0063-0064; encryption key obtained and used at time of image capture).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Davidson to encrypt captured data and generate encryption key to provide the advantage of an improved method for encrypting/decrypting captured image content and minimizing processing resource while providing the desired level of security (Davidson, page 1, paragraphs 0005-0006). 

Allowable Subject Matter
Claims 11-15 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement of Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Porter (US Patent No. 10,824,741) discloses receiving an instruction to initiate execution of a user device data protection protocol after a determination by a monitoring unit that an event has occurred at a property, determining whether the user device is located at the property, and in response to a determination that the user device is located at the first location, displaying a prompt that asks if the user device data protection protocol should be canceled.  Porter, Abstract and column 7, line 59-column 8, line 16) and Du et al. (US Pub No. 2014/0007260) discloses a file reading protection system and a protection method thereof.  The file reading protection system includes a first acquisition unit, a determination unit, and a processing unit.  The first acquisition unit is configured to obtain a first position of a user device that requests to access a digital file.  The determination unit is configured to determine if the first position obtained by the first acquisition unit satisfies a first predetermined condition related to the predetermined position information and to generate a determination result according determination.  The processing unit is configured to determine if the user is allowed to access the digital file according to the determination result (Du, Abstract), however, the prior art taken alone or in combination does not teach or suggest “determine whether media data captured by the media recording device should be secured comprises: determining, by the processor, a location of the media recording device in response to the media recording device activating a media recording application; determining, by the processor, whether the location of the media recording device satisfies a geo-location criterion; and determining, by the processor, that media data captured by the media recording device should be secured in response to the location of the media recording device satisfying the geo-location criterion; and obtaining an encryption key in response to determining that media data captured by the media recording device should be secured comprises obtaining the encryption key by the processor from a computing device associated with the geo- location criterion”(as recited in claims 11 and 24), in combination with the remaining claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437